Citation Nr: 0842931	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for negative 
psychological effects, claimed as secondary to service-
connected disabilities.

2.  Entitlement to an increased disability evaluation for 
residuals of fracture of the right tibia, currently evaluated 
as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of adverse rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The veteran's appeal was previously before the Board in 
January 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Board notes that in its January 2007 decision, the 
veteran's claims for a disability rating in excess of 10 
percent for his service-connected strain and myositis of the 
lumbar paravertebral muscles, and for an initial compensable 
evaluation for a superficial scar of the right, inferior knee 
were denied.  The veteran did not appeal this decision.  

The Board also notes that in an April 2007 rating decision, 
the RO granted the veteran service connection for a right 
ankle contracture and right knee patellofemoral syndrome, 
associated with the residuals of a fracture of the right 
tibia, and assigned two separate 10 percent evaluations for 
the disabilities, effective March 31, 2004.  The RO also 
granted the veteran an increased rating of 10 percent for 
residuals of surgical scars of the right mid leg, effective 
May 23, 2003.  In the September 2007 supplemental statement 
of the case, the RO continued to deny the veteran's claim for 
an increased rating for his service-connected residuals of a 
fracture of the right tibia.  Accordingly, that issue is on 
appeal before the Board.


FINDINGS OF FACT

1. The veteran's residuals of a fracture of the right tibia 
is manifested by malunion of the fibula and limitation of 
motion which does not more nearly approximate marked than 
moderate.


2.  Depressive disorder is not etiologically related to 
service or service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the residuals of a fracture of the right tibia 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5262, 5270 and 5271 (2008).

2.  Depressive disorder was not incurred or aggravated during 
active duty, and it is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Negative Psychological Effects, 
Claimed as Secondary to 
Service-Connected Disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

The veteran contends that he suffers from severe negative 
psychological effects, secondary to his service-connected 
disabilities, which include residuals of a fracture of the 
right tibia, residuals of a surgical scar, and strain and 
myositis of the lumbar paravertebral muscles.  See March 2006 
statement.  He does not contend that a psychological disorder 
was incurred during active military service.


VA outpatient treatment records show that the veteran has a 
diagnosis of depression.  See San Juan VA Medical Center 
outpatient treatment records dated from August 2001-May 2006.  
In addition, the report of a June 2007 VA examination 
contains a diagnosis of depressive disorder, not otherwise 
specified, which the examiner indicated was related to 
alcohol dependence.  

The June 2007 examiner gave an opinion as to whether the 
veteran's diagnosed depressive disorder is etiologically 
related to his service-connected orthopedic disabilities.  
The examiner stated "[t]he diagnosed Depressive disorder NOS 
is considered, as likely as not, related to, and secondary to 
his service connected disabilities.  The veteran has claimed, 
and relates, his emotional condition to his service connected 
disabilities, but the available evidence does not show[] such 
relation or direct effect."  The Board finds that this 
opinion is contradictory.  In addition it does not include a 
description of the veteran's medical records nor does it 
provide a rationale for its reasons and bases for the opinion 
which shows analysis of the veteran's medical records.  

In July 2008, the Board requested a medical expert opinion 
from a VHA physician.  The VHA physician's opinion is 
definitively negative with respect to a relationship between 
the veteran's depressive disorder and his service-connected 
disabilities.  After a thorough review of all the medical 
evidence of record, including the veteran's medical records, 
his VA examination reports and his numerous personal 
statements, Dr. L. Bowlus, MD opined that the veteran's 
depression, if he is in fact depressed, is not caused by or 
aggravated by his service-connected disabilities.  

In rendering his opinion, Dr. Bowlus indicated that he does 
not believe that the veteran's depression is that much of a 
problem because (1) the VA outpatient treatment records show 
that the veteran's primary care physicians have written 
extensive notes indicating that the veteran does not meet the 
criteria for depression and that he is not treated for 
depression, (2) the veteran has not sought out any sort of 
psychiatric treatment for his claimed depression, and (3) 
during his last VA psychological examination, he was given a 
GAF score of 70, indicating minimal functional limitations 
due to any sort of psychiatric problems, and it was noted 
that his depression is likely aggravated by alcohol abuse.  
Dr. Bowlus also noted that objective evidence in the 
veteran's medical records from his orthopedic physicians 
suggest that he is not experiencing as much pain from his 
service-connected orthopedic problems as he claims in his 
statements submitted to support his claim.

The Board finds the July 2008 VHA medical opinion to be 
persuasive because the opinion was rendered following a 
review of the veteran's complete medical history and the 
physician gave a complete rationale for his opinion which is 
supported by the objective medical evidence of record.


The Board also notes that the veteran contends that his claim 
is not limited to depression.  See September 2008 statement.  
However, the Board finds that there is no evidence in the 
record of a current diagnosis of any other psychological 
disorder and such a diagnosis is needed in order to 
successfully pursue a claim for service connection.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.

Increased Rating for Residuals, Fracture of Right Tibia and 
Fibula

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2008).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The veteran's residuals of a fracture of the right tibia is 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, for impairment of the tibia and fibula.

Impairment of the tibia and fibula manifested by nonunion, 
with loose motion and requiring a brace, warrants a 40 
percent evaluation.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  Malunion of the tibia and fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation.  
Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In a July 1985 rating decision, the RO granted the veteran 
service connection for residuals of a fracture of the right 
tibia and fibula.  An evaluation of 10 percent was assigned, 
effective November 20, 1983 under Diagnostic Code 5262.

In response to his claim for an increased rating, the veteran 
was afforded a VA examination in August 2003.  At that time, 
he complained of constant right lower extremity pain, to 
include pain in the posterior ankle and anterior knee.  He 
also reported having to use a cane occasionally for 
ambulating as well as the use of strong medication for 
painful flare-ups on an average of once per week.  Ranges of 
motion were only slightly limited, but there were objective 
signs of pain during motion of the right knee and ankle.  In 
addition, X-rays showed evidence of osteopenia at the 
proximal tibia.

In a September 2003 rating decision, the RO granted the 
veteran an increased rating for his service-connected 
residuals of a fracture of the right tibia and fibula.  An 
evaluation of 20 percent was assigned, effective May 23, 2003 
under Diagnostic Code 5262.

In August 2004, the veteran was given another VA examination.  
He reported occasional moderate-to-severe localized anterior 
and posterior right knee pain and moderate-to-severe right 
ankle pain, both associated with occasional numbness.  The 
veteran indicated that precipitating factors included going 
up stairs, walking a lot, driving a standard gear car, and 
swimming; alleviating factors included medication, elevation 
of the leg, and massage with horse liniments.  He reported 
that during the year prior, he suffered frequent right knee 
and ankle pain with acute flare-ups, which functionally 
impaired him 10 to 15 times with pain lasting two days.  In 
pertinent part, he was diagnosed with right ankle 
contracture, right knee patellofemoral syndrome, and mild 
osteopenia of the right ankle by X-ray.  

In a January 2007 Decision and Remand, the Board granted the 
veteran service connection for right ankle contracture and 
right knee patellofemoral syndrome, as secondary to service-
connected residuals of fracture of the right tibia.  The 
Board also directed the RO to decide whether to rate the 
veteran's service-connected right knee and ankle conditions 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, 5256-
5261, 5263 or 5270-5274.   

In an April 2007 rating decision, the RO granted service 
connection for a right ankle contracture associated with the 
residuals of a fracture of the right tibia.  A 10 percent 
evaluation was assigned under Diagnostic Code 5271, effective 
March 31, 2004.  In the same rating decision, the veteran was 
also granted service connection for right knee patellofemoral 
syndrome associated with the residuals of a fracture of the 
right tibia.  A separate 10 percent evaluation was assigned 
under Diagnostic Code 5014, effective March 31, 2004.

Having examined the evidence in this case, the Board 
concludes that the veteran's residuals of a fracture of the 
right tibia disability warrants no more than a 20 percent 
rating under Diagnostic Code 5262.  This is based on the 
aforementioned evidence from the August 2003 and August 2004 
VA examinations of slight limitation of motion of the right 
knee and ankle and X-ray evidence of osteopenia on the ankle 
and knee joints.  The current 20 percent rating also takes 
into consideration the objective evidence of pain on motion 
and functional limitations due to pain, consistent with the 
veteran's complaints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, although the veteran claims to have 
been unemployed for 5 months due to his right tibia 
disability, there is no evidence in the record to support 
this claim.

The Board also notes that inasmuch as the veteran claims that 
he should be granted a higher rating because he suffers from 
a marked knee and ankle disability; he has been granted 
separate ratings under Diagnostic Codes 5271 and 5014 for his 
right knee and right ankle disabilities.  See April 2007 RO 
rating decision.  

Finally, the Board has considered other provisions of 38 
C.F.R. Part 4, whether or not raised by the veteran and/or 
his representative, consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), but does not find any other Code or 
provision that could be the basis for a more favorable rating 
assignment.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is entitled to a rating 
of 20 percent rating and no more for his service-connected 
residuals of a fracture of the right tibia.

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria. In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased evaluation granted herein. 
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Duties to Notify and to Assist Claimants 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in July 2003 and February 2005, the 
veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in March 2006 and 
February 2007 letters.  The Board acknowledges that this was 
after the unfavorable rating decisions that are the subject 
of this appeal, but concludes that the timing of the notice 
does not prejudice the veteran in this instance, as service 
connection and an increased disability rating has been 
denied.  Hence, matters concerning the disability evaluation 
and the effective date of an award do not arise here.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The Board acknowledges that the notice provided in July 2003 
did not cover all of the elements of the notice required by 
the recent Vazquez-Flores decision.  Nonetheless, the Board 
concludes that the veteran was not prejudiced in this 
instance, as the 2006 and 2007 notice suggested types of 
evidence, including both medical and lay evidence, that could 
support the veteran's claim for increase, and the veteran was 
given the specific rating criteria in the statement of the 
case and supplemental statements of the case.  Therefore, he 
had actual notice of the rating criteria to be applied to the 
disability at issue.  The veteran also provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

A disability rating in excess of 20 percent for residuals of 
a fracture of the right tibia and fibula is denied.

Service connection for negative psychological effects, 
claimed as secondary to service-connected disabilities is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


